Citation Nr: 0718051	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether the veteran's period of service from July 13, 
1975 to March 26, 1984 constitutes a bar to the receipt of VA 
compensation benefits.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 12, 1972 to July 
12, 1975, and from July 13, 1975 to March 26, 1984.  In an 
administrative decision of September 1999, which was 
confirmed in December 2004, it was determined that the 
veteran's character of discharge for the first period of 
service was under honorable conditions, but that the 
character of discharge for the second period of service was 
considered dishonorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision, which 
denied service connection for a right knee disorder issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In the February 2004 rating decision, the RO had also granted 
service connection for a right shoulder disorder and assigned 
a non-compensable evaluation.  The veteran appealed the 
disability rating assigned for the right shoulder disorder.  
However, subsequently in a July 2005 rating decision, the RO 
severed service connection for the right shoulder disorder 
and the veteran failed to file a Notice of Disagreement with 
that action; accordingly there is no pending appeal on that 
matter before the Board.  Inasmuch as service connection is 
no longer in effect for a right shoulder disorder, the former 
appeal for an increased evaluation for that disorder is 
rendered moot and that claim is no longer pending on appeal 
before the Board.  

Although not specifically appealed, inasmuch as a 
determination as to the character of the veteran's discharge 
involving the second period of service is a matter which must 
be addressed and established prior to assessing the merits of 
his service connection claim, as a related matter the 
character of the veteran's second period of service will 
addressed herein in conjunction with the service connection 
claim.  

The Board observes that there is some discrepancy in the 
record as to whether the veteran's second period of service 
began on July 12, 1975, or July 13, 1975.  However, as the 
matter is immaterial as to the claim at issue, the Board 
shall use the later of the two dates for purposes of this 
decision, subject to subsequent clarification and correction 
if necessary.  


FINDINGS OF FACT

1.  The veteran served on active service with the US Army 
from July 12, 1972 to July 12, 1975, from which he received 
an Honorable Discharge.

2.  The veteran served a second term of active US Army 
service from July 13, 1975, to March 26, 1984; during this 
period of service the veteran went absent without leave 
(AWOL) from April 15, 1980 until March 26, 1984, when he was 
discharged in absentia under conditions other than honorable.  

3.  In an administrative determination made in September 
1999, and confirmed in December 2004, it was determined that 
the veteran's character of discharge for the period of 
service from July 13, 1975 to March 26, 1984 was considered 
dishonorable.  

4.  The appellant was not insane during his military service, 
and there were no compelling circumstances to warrant the 
appellant's periods of unauthorized absence for more than 
1,000 days from October 14, 1979 to December 21, 1979; and 
again from April 15, 1980, until March 26, 1984.

5.  The appellant's offenses committed during service were 
not minor and were willful and persistent.

6.  The veteran's claimed chronic right knee disorder, did 
not originate during his first period of service, and is not 
otherwise etiologically related to that period of service.




CONCLUSIONS OF LAW

1.  The veteran's character of discharge, i.e. dishonorable, 
for the period of service from July 13, 1975, to March 26, 
1984, is a bar to VA benefits, including health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  38 U.S.C.A. §§ 101(2), 5107, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2006).

2.  The veteran does not have a right knee disorder, which is 
the result of disease or injury incurred in or aggravated 
during his period of active duty ending on July 12, 1975.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Finally, VA has a duty to notify the veteran that he 
should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2002 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a) with respect to the right knee disorder claim, to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.

With respect to the element of the appeal concerning the 
character of the veteran's discharge, September 1999 and 
December 2004 decisions determined that the character of 
discharge for the veteran's period of service from July 13, 
1975, to March 26, 1984, was dishonorable for the purpose of 
VA benefits.  The September 1999 decision provided him with 
notice of 38 C.F.R. § 3.12.  The veteran did not appeal 
either that determination or the December 2004 determination 
and has provided little evidence which pertains to the events 
leading to his discharge.  However, inasmuch as this matter 
is part and parcel of the service connection claim it must be 
addressed herein.  

Finally, the Board finds that VA has secured all available 
pertinent evidence for which VA was authorized to obtain, and 
conducted all appropriate development.  In this regard, the 
Board contains the veteran's service medical and personnel 
records. Also on file are post-service private and VA medical 
records.  The Board accordingly finds that remand of the case 
to obtain any records additional records is not warranted as 
no additional pertinent evidence has been identified by 
either the veteran or his representative.

VA has afforded the veteran an examination addressing the 
etiology of his right knee disorder.  As will be discussed in 
further detail below, service medical records for the first 
period of service (i.e., the only period of service on which 
service connection for the purpose of VA compensation 
benefits may be based) contain a sole reference to knee 
complaints and there is no post-service evidence of any right 
knee symptomatology until more than 15 years after service.  
The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claims 
has been fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The appellant served in the United States Army from July 12, 
1972 to July 12, 1975 and from July 13, 1975, to March 26, 
1984.  The first period of service is not at issue and there 
is no reason to question the character of discharge 
determination of Honorable made in conjunction with that 
period of service. 

The appellant's service personnel records reflect that he 
enlisted in the Delayed Entry Program on June 30, 1972, and 
thereafter changed to regular Army service on July 12, 1972, 
for an enlistment period of 3 years.  He was honorably 
discharged on April 22, 1974, and re-enlisted on April 23, 
1974 for a period of 6 years.  He was honorably discharged 
July 12, 1978 and immediately re-enlisted July 13, 1978, for 
a period of 6 years.  He was then AWOL, without authority 
from October 14, 1979, to December 12, 1979, when he returned 
to military control.  He then went AWOL on January 15, 1980, 
and was not heard from thereafter.  

A letter of notification of discharge eligibility was issued 
on January 23, 1984.  The letter advised the veteran that his 
discharge would be under other than honorable conditions and 
that he could submit a statement on his behalf, to include 
any extenuating, mitigating or aggravating circumstances 
which he felt had a bearing on the type of discharge to be 
issued.  The veteran did not respond and he was discharged in 
absentia on March 26, 1984.  The veteran's DD Form 214 for 
the period of his service from July 1978 to March 1984 
reflects that his discharge was Under Other Than Honorable 
Conditions, explained as misconduct - serious offense - 
desertion.  

Service medical records show that the veteran complained of 
left knee problems in April 1973.  In May 1973, he was seen 
with complaints of chronic knee problems.  Specific 
complaints of bilateral knee pain, stiffness, locking and 
swelling were noted.  Examination revealed full range of 
motion without evidence of tenderness or effusion and stable 
ligaments.  X-rays films of the left knee were within normal 
limits and an impression of no evidence of bony pathology was 
made.  There is no indication that X-ray films of the right 
knee were taken.

Records dated during the veteran's second period of service 
show that clinical evaluation of the lower extremities done 
in September 1976 was normal.  The veteran noted symptoms of 
trick or locked knee and the examiner recorded a history of 
chronic knee problems since 1972.  A record dated in 
September 1977 documents the veteran's complaints of right 
knee pain from the calf to the femur assessed as muscle 
strain.  Records show that the veteran was treated in June 
1978 for a condition diagnosed as adjustment reaction of 
adult life manifested by symptoms of anxiety and depression.  
The record indicated that there was no evidence of 
incapacity.  The veteran complained of knee problems in March 
1979.  In April 1979, the veteran was seen for complaints of 
being run down and tired.  The record indicated that the 
veteran was recently divorced.  An impression of 
anxiety/situational depression was made.  

Post-service private medical records show that major, severe 
depressive disorder was diagnosed in 1998.  

An administrative decision was issued by VA in September 1999 
determining that the veteran's character of discharge for the 
first period of service from July 12, 1972 to July 12, 1975 
was under honorable conditions; but that the character of 
discharge for the second period of service from July 13, 1975 
to March 26, 1984 was considered dishonorable, thereby 
barring him from compensatory benefits and health care for 
any disabilities determined to be service-connected during 
that period.  

Service connection for depressive disorder was denied in a 
September 1999 rating action.  

A service connection claim for a right knee disorder was 
filed in August 2002.

When seen by VA in October 2002, the veteran complained of 
chronic right knee pain, which had not been progressive 
during the past year.  The entry indicated that there was no 
swelling, locking, popping or giving way.  No neurological 
symptoms of the knee were reported.  An assessment of knee 
pain was made and it was noted that X-ray films would be 
obtained.  X-ray films of the right knee taken in November 
2002 were normal, showing normal joint spaces, and no tissue 
swelling or joint effusion.  

A VA examination of the joints was conducted in December 
2003.  The claims folder and electronic medical records were 
reviewed.  Range of motion of the right knee was recorded as 
from 0 to 110 degrees.  A subjective complaint of persistent 
right knee pain, without X-ray evidence of degenerative 
changes, was diagnosed.  In an addendum provided in February 
2004, the examiner indicated that the veteran's subjective 
complaints of long-standing knee pain were not at least as 
likely as not related to service treatment provided more than 
30 years previously.  The examiner explained that persistent 
wear and tear on this weight bearing joint, coupled with 
obesity, had failed to reveal any marked degenerative 
changes.  

A VA medical record dated in August 2003 indicates that the 
veteran had an exacerbation of bilateral knee pain due to 
jamming his knees while trying to avoid a motor vehicle 
accident.  X-ray films of the right knee were taken in 
December 2003 in response to the veteran's complaints of pain 
and positive patellar compression testing which revealed no 
evidence of fracture, dislocation or bony destruction and no 
joint effusion of evidence of loose bodies.  A physical 
therapy note dated in July 2004 indicates that the veteran 
had severe arthritis of both knees with moderate pain.  

A VA psychiatry note dated in July 2004 indicates that the 
veteran was being treated for a psychiatric illness diagnosed 
as bipolar mood disorder (manic depressive disorder) due to 
which he was unable to serve on jury duty. 

A VA examination report (pertaining to a condition other than 
the claimed right knee disorder) dated in January 2005 
reveals that the veteran served in the Army as a mechanic.  
He indicated that during is last period of service, he was 
stationed in Germany and everyone around him was using drugs.  
The report stated that he went to the commanding officer to 
report the misuse of illegal substances and feared for his 
life after talking to the MPs and so he deserted.  The 
examiner indicated that the records did not correspond with 
the veteran's story.  


Legal Analysis

        A.  Character of discharge

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a)(b) and 38 C.F.R. § 3.12(c), 
and regulatory bars listed in 38 C.F.R. § 3.12(d).  

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West 
2002).

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2006).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12(c)(6) (2006).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2006).

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
prolonged period of unauthorized absence.  Specifically, he 
was AWOL for a total period of over 4 years extending October 
14, 1979 to December 21, 1979 and from January 15, 1980 to 
March 26, 1984.

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane-as that term is defined by applicable regulation-at 
any time during his military service.  See 38 C.F.R. § 
3.12(b) (2006).  Significantly, the appellant was found to be 
psychiatrically normal during examination in September 1976 
was normal.  At that time, the veteran noted having symptoms 
of depression or excessive worry, but denied having nervous 
trouble of any sort.  The veteran was treated in June 1978 
for a condition diagnosed as adjustment reaction of adult 
life manifested by symptoms of anxiety and depression.  The 
record indicated that there was no evidence of incapacity.  
In April 1979, the veteran was seen for complaints of being 
run down and tired.  The record indicated that the veteran 
was recently divorced.  An impression of anxiety/situational 
depression was made.  Neither the service medical records nor 
the appellant's statements suggest that he was insane (as 
opposed to, for example, anxious or worried) at the times he 
went AWOL.

Moreover, the Board finds that the appellant has not raised 
compelling circumstances that would warrant his unauthorized 
absences such that the character of his discharge should not 
serve as a bar to VA benefits.  Significantly, the veteran 
was given an opportunity to explain and account for his 
absence when a letter of notification of discharge 
eligibility was issued on January 23, 1984.  The letter 
advised the veteran that his discharge would be under other 
than honorable conditions and that he could submit a 
statement on his behalf, to include any extenuating, 
mitigating or aggravating circumstances which he felt had a 
bearing on the type of discharge to be issued.  The veteran 
did not respond and he was discharged in absentia on March 
26, 1984.  

Regarding any family emergencies or the like, there is no 
evidence of any hardship.  Although a divorce was noted in a 
record dated in April 1979, there is no indication that this 
was the primary cause of the veteran's desertion, nor does 
post-service evidence establish or even suggest that this was 
the primary cause of the veteran's desertion.  Similarly, 
there was no indication that combat wounds, a family 
emergency or any hardship or suffering in service played any 
role in the veteran's excessive absence from service, for a 
period of several years.  Moreover while the level of the 
veteran's education is unclear as he neglected to provide 
that requested information on two VA application forms, there 
is no evidence that the appellant was illiterate or so 
immature so as to not appreciate the nature of the service 
for which he enlisted.  

Evidence reflects that a psychiatric condition, severe 
depressive disorder, was initially diagnosed in 1998, more 
than a decade after the veteran was discharged from service.  
A private medical statement of March 2004 indicates that the 
veteran ascribed some of the causes of his mental problems to 
the circumstances and events of his service in the Army in 
Germany around 1977 and 1978.  Specifically, in January 2005 
the veteran reported that during is last period of service, 
he was stationed in Germany and everyone around him was using 
drugs.  He stated that he went to the commanding officer to 
report the misuse of illegal substances and feared for his 
life after talking to the MPs and so he deserted.  However, 
the record contains no evidence which corroborates this 
account, provided more than 20 years after the veteran went 
AWOL.  A VA examiner (January 2005) also indicated that the 
records did not correspond with the veteran's story.  The 
veteran has provided no further argument or explanation 
regarding the reasons for his absence from service for more 
than 1,000 days.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports a finding that the character of the 
veteran's discharge for the period from July 13, 1975 to 
March 26, 1984, is, regrettably, a bar to the receipt of VA 
benefits under 38 U.S.C.A. § 5303(a)(b) and 38 C.F.R. 
§ 3.12(c).  

In the alternative, VA regulations direct that certain 
offenses act as a bar to entitlement to veteran's benefits.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).  The provisions of 
38 C.F.R. § 3.12(d) provide that a discharge or release 
because of one of the following offenses is considered to 
have been issued under dishonorable conditions: acceptance of 
undesirable discharge in lieu of trial by general court-
martial; mutiny or spying; offense involving moral turpitude 
(this includes, generally, conviction of a felony); willful 
and persistent misconduct; and homosexual acts involving 
aggravating circumstances and other factors affecting the 
performance of duty.  Among those offenses is a discharge 
under OTH conditions issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  In determining whether 
a claimant's discharge was the result of willful and 
persistent misconduct, the Board must find that the 
claimant's conduct was not a minor offense, and that his 
service was "otherwise honest, faithful, and meritorious."  
Id.  An OTH discharge found to be the result of willful and 
persistent misconduct will be considered to have been issued 
under dishonorable conditions, 38 C.F.R. § 3.12(d)(4), and 
will render a claimant ineligible for veterans benefits.  38 
U.S.C.A. § 101(2).

In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
found that UA (unauthorized absence) is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus, could not constitute a 
minor offense.  Similarly, in Winter v. Principi, 4 Vet. App. 
29 (1993), the Court affirmed a Board decision which found 
that 32 days UA out of 176 days total service was severe 
misconduct, and, by analogy, persistent misconduct.  In light 
of these holdings, and as the veteran was AWOL for more than 
1,000 days out of the period of his enlistment, the Board 
finds that the appellant's conduct was indeed willful and 
persistent misconduct.  Accordingly, the foregoing evidence 
is found to show that the appellant's periods of AWOL 
qualified as willful and persistent misconduct, warranting a 
dishonorable discharge and that the appellant,  was not 
insane at the time of the offense and accordingly, the 
character of his discharge is also a bar to his receipt of VA 
compensation benefits as evaluated under 38 C.F.R. § 3.12(d). 

In sum, the foregoing evidence shows that the appellant had 
no valid legal defense to the AWOL charges, that he was not 
insane at the time of the offense, and that there were no 
compelling reasons warranting his period of unauthorized 
absence, even when the facts are evaluated in terms of his 
age, cultural background, educational level and judgmental 
maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2006).  Accordingly, 
the character of his discharge is a bar to his receipt of VA 
benefits.  Moreover, as appellant received a dishonorable 
discharge, he is also found to be ineligible for health care 
benefits under Chapter 17, of Title 38, United States Code, 
since 38 C.F.R. § 3.360(b) specifically provides that such 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service when one of the bars 
listed in 38 C.F.R. § 3.12(c) applies.  

        B.  Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the veteran's service medical records for his 
first period of service contain a sole entry dated in May 
1973, which indicates that the veteran was seen with 
complaints of chronic knee problems.  Specific complaints of 
bilateral knee pain, stiffness, locking and swelling were 
noted.  Examination revealed full range of motion without 
evidence of tenderness or effusion and stable ligaments.  
There is no indication that X-ray films of the right knee 
were taken.  An impression of chondromalacia was made.  

The earliest post-service clinical indication of any right 
knee symptomatology is shown in 2002 at which time the 
primary symptom was knee pain.  Subsequent records reflect 
that the veteran had some slight limitation of motion of the 
right knee and that X-ray evidence consistently failed to 
reveal any indication of degenerative changes.  Essentially, 
the initial post-service clinical evidence of any right knee 
symptomatology is dated more than 15 years after the 
veteran's discharge from service.

Significantly, the currently manifested right knee 
symptomatolgy has not been linked by competent evidence or 
opinion to the veteran's first period of service, nor does 
the competent evidence on file establish or even suggest such 
a relationship.  The record contains an opinion on the matter 
furnished by a VA examiner in February 2004.  At that time, 
the examiner indicated that the veteran's subjective 
complaints of long-standing knee pain were not at least as 
likely as not related to service treatment provided more than 
30 years previously.  The examiner explained that persistent 
wear and tear on this weight bearing joint, coupled with 
obesity, had failed to reveal any marked degenerative 
changes.  That opinion is not supportive of the claim, nor is 
there any contrary (supporting) opinion of record.

The Board points out that the veteran believes that he 
suffered from a right knee injury in 1973 which resulted in 
chronic impairment.  However, neither the service medical 
records nor any other evidence of record lends any support to 
this contention.  Moreover, it is well established that, as a 
layman, the veteran is not considered capable of opining on 
matters requiring medical knowledge.  See Moray v. Brown, 5 
Vet. App. 211 (1993). 

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
etiological relationship has been established by competent 
evidence between the claimed right knee disorder and the 
first period of service, or any incident or condition 
sustained therein.  While some complaints involving the knees 
were made during the second period of service; (i.e. from 
July 13, 1975 forward) as discussed in the prior section, the 
veteran is not eligible for VA compensation benefits based on 
the second period of service

The veteran has provided statements and testimony to the 
effect that he has experienced right knee pain and symptoms 
for many years since 1973.  The Court has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a large gap in evidence from 
approximately 1977 until 2002, during which time it appears 
that the veteran received no treatment for a right knee 
disorder, no right knee clinical symptomatology was 
documented, and no right knee disorder was diagnosed.  In 
essence, his assertions of continuity and chronicity of right 
knee symptoms are unsupported.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service, is probative evidence against the 
claim.).

Additionally, the record reflects that post-service, the 
veteran did not report having right knee symptoms to his 
health care providers until 2002 and did not file a service 
connection claim for a cardiac disorder until 2002, in both 
instances more than 15 years after his discharge from 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed right knee disorder 
and service, service connection is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Therefore, service connection for a claimed 
right knee disorder must be denied.




ORDER

The Board having determined that the veteran's discharge for 
his period of service from July 13, 1975, to March 26, 1984 
was under dishonorable conditions, constitutes a bar to VA 
compensation benefits to include health care benefits under 
Chapter 17, of Title 38, United States Code, for that period 
of service.  

Entitlement to service connection for a right knee disorder 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


